             Case 2:19-cv-00682-RSM Document 17-1 Filed 06/05/19 Page 1 of 2



 1                                                                           Hon. Ricardo S. Martinez

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 9
                                                        )
10   HEATHER WINSLOW BARR                               ) Case No. 2:19-cv-00682-RSM
                                                        )
11                                        Petitioner,   )
                                                        ) ORDER REMANDING THIS MATTER BACK
12   vs.                                                ) TO KING COUNTY SUPERIOR COURT
                                                        )
13   JOSEPH STANLEY PIGOTT                              )
                                                        )
14                                    Respondent.       )
                                                        )
15
            THIS MATTER having come on regularly for hearing this date and the Petitioner
16 appearing through her attorneys and defendant appearing and the Court being fully advised

17 and having considered the Motion and Declarations, now, find as follows:

18
     Now, therefore, it is hereby;
19          ORDERED, ADJUDGED, and DECREED as follows:
20          1. Respondent’s Motion to Remove King County Superior Court Cause # 17-3-
     05075-8 SEA to Federal Court is hereby denied.
21
            2. That Federal Case # 19-cv-00682 RSM / King County Superior Court Cause #
22
     17-3-05075-8 SEA is remanded back to King County Superior Court
23          That Petitioner be awarded her attorney fees and costs for responding to this Removal

24 Action in the amount of ___________.
                                                                       DC Law Group NW
      NOTICE OF APPEARANCE– Page 1 of 2                        12055 15th Ave NE | Seattle, WA 98125
                                                             Phone: (206) 494-0400 Fax: (855) 494-0400
            Case 2:19-cv-00682-RSM Document 17-1 Filed 06/05/19 Page 2 of 2



 1

 2
     DONE IN OPEN COURT THIS ______ day of ______________, 20_____.
 3

 4

 5
                                         ___________________________________
 6                                       The Honorable Ricardo S. Martinez

 7

 8
                                               Presented by:
 9
                                               DC Law Group NW
10
                                               s/ Matthew Cunanan
11                                             Matthew Cunanan, WSBA # 42530
                                               David Tracy, WSBA #8692
12                                             matthew@dclglawyers.com
                                               Of Attorneys for Petitioner
13

14

15

16

17

18

19

20

21

22

23

24
                                                                   DC Law Group NW
     NOTICE OF APPEARANCE– Page 2 of 2                     12055 15th Ave NE | Seattle, WA 98125
                                                         Phone: (206) 494-0400 Fax: (855) 494-0400
